OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS


             STATE OF TEXAS
             PENALTY FOR
             PRIVATE USE         ^, ^ t „«*«„.,«
                                «•«..? ^tji«l.j- IB^ffil""-^ "' '"            06.2015
 7/29/2015
 WILLIAMS, ALEXANDER AK%ADA1^^GrENN| Tr. Ct. No. W13-63238-W (A)
                       \wR-„83,423r01
 The Court has dismissed your appliGatior|fdp/rit of habeas corpus without written
 order; the sentence has been discharglSfSee Ex parte Harrington, 310
 S.W.3d452 (Tex. Crim. App. 2010).

                                                                     Abel Acosta, Clerk

                             ALEXANDER WILLIAMS
                                                    1979787




EBN3B /S'4'iS